IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE

          KAITLYN CALAWAY EX REL. KATHLEEN CALAWAY
                              v.
                      JODI SCHUCKER, M.D.



                   No. M2004-02856-SC-R23-CQ - Filed February 21, 2006



                                              ORDER

        The appellants, Kaitlyn Calaway and Kathleen Calaway, have filed a petition to rehear the
opinion of this Court issued December 9, 2005. In their petition, the appellants request that the Court
give the decision in this case prospective application only. The appellants further request that the
Court elaborate on certified questions one and two regarding the recovery of medical expenses where
the statute of repose has not run on a minor’s claim.

        Upon due consideration, we conclude that the appellants’ petition to rehear is well-taken and
should be granted to the extent that it seeks prospective application of the Court’s decision.
Accordingly, the Clerk of the Court is hereby directed to substitute and file the attached amended
majority opinion in place of the original majority opinion. The petition to rehear is denied to the
extent that it seeks further discussion of certified questions one and two.

        Also before the Court are two motions filed by potential plaintiffs in an unrelated matter.
Karen Crespo and Freddie Crespo have filed a motion for leave to appear as amicus curiae and a
motion to file an amicus brief in excess of fifteen (15) pages. According to these motions, the
Crespos are the parents of a minor child with a brain injury and are in the process of preparing a
medical negligence suit. The Crespos urge the Court to rehear the opinion and allow them to brief
the issues. After careful consideration, the Court is of the opinion that both of these motions filed
by the Crespos should be denied.

       IT IS SO ORDERED.


                                                       ____________________________________
                                                       WILLIAM M. BARKER, CHIEF JUSTICE


Justices Anderson and Holder adhere to the views previously expressed in their previously filed
dissent.